Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasbrenner(6,617,031).
	Glasbrenner discloses preparations of two component laminating adhesives that are prepared from a isocyanate reactive components which include polymer polyol containing mixtures which include polyester polyols which may be prepared by mixing and reacting (i.) polyols inclusive of polypropylene ether glycols which constitute polyols having predominately secondary hydroxyl groups as claimed from, and (ii.) adipic acid which is sufficient to meet the elected acid requirements of applicants’ claims, as well as  (iii.) inclusion of primary hydroxyl group containing polyols as claimed to form structures corresponding to structures upon which the curative components of applicants’ claims are based (see column 2 line 22- column 4 line 22, as well as, the entire document).  Glasbrenner even discloses that 
In that the structures of Glasbrenner have functional groups, particularly –OH functional groups, they are sufficient to be reactive with isocyanate functionalized compounds, capable of being used in the formation of polyurethane adhesives if so desired, and curatives to the degree defined by applicants’ claims.  Further, there is no indication that the materials of Glasbrenner will separate to whatever degree separation resistance capability is being defined by the claims.  Further, it is seen that such a separation resistance capability would necessarily follow from the preparations provided for through Glasbrenner owing to the closeness of the physical make-ups of the materials provided for through their disclosures.  
	Glasbrenner differs from applicants’ claims in that its recited selections of polycarboxylic acids, triols and diols for use in making the polyester polyols of their invention are not in complete overlap with the materials defining the polyester polyols of applicants’ claims.  However, Glasbrenner does provide for substantial overlap in the selection of materials used in making its polyester polyols for purposes of achieving acceptable reactant formation (see, again, column 2 line 22 - column 3 line 21).  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of acids and polyols provided for by Glasbrenner in forming the polymer polyol component part disclosed by Glasbrenner for the purpose of forming acceptable reactant mixes in preparations formed in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Further, as to the structures identified by claim 24 & 25, the structures of these claims are in overlap with those formed from mixtures of polyols and acids provided for by Glasbrenner.  Particularly, the structures of these claims are derived from materials which overlap with the materials from which the polyester polyols of Glasbrenner may be derived. {Note: Particularly, glycerol {corresponding to the 
Additionally, as to the amounts of these materials employed, including the resultant high functionality to low functionality mix, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507. 
Additionally, regarding any difference that may be evident in the sequence of combining reactant materials, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
it has been held that the selection of any order of mixing ingredients is prima facie obvious. {see MPEP 2144.04 IV. C.}.   Accordingly, though Glasbrenner may not particularly recite the 

Applicants’ arguments have been considered.  However, rejection is maintained.
A position of inherency is not being set forth or inferred in the position of obviousness as set forth above.
The Office’s position is not that it would be obvious to go from one step to two step.  Rather, its position is that it would have been obvious to have added the materials provided through Glasbrenner in any sequence. Thus, arrival at the intermediate of the claims followed by further development through sequential addition of materials to arrive at the ultimate product of the processes would have been within the skill of the ordinary practitioner in the art.  
Applicants’ arguments have not refuted the rejection by address of the positions laid out in the rejection.  Accordingly, propriety of the rejection is maintained.   


Result Must Compare to Closest Prior Art:

Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art – Blanchard v. Ooms, 68 USPQ 314 – and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.

Results Must be Unexpected:

Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:

Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims that are demonstrated new or unexpected via a showing that is commensurate in scope with the scope of the claims as they currently stand defined.  
Though the chemical art may be unpredictable in some regards, they are not unpredictable in regards to the expectation that –OH functional compounds are capable of reacting with isocyanate functional compounds.
Though demonstration that a developed product was more stable and did not separate to thus resolve a better product for certain applications, in this case adhesives, may be useful as part of a developed showing of new or unexpected results that is demonstrated to be commensurate in scope with the claims as they currently stand, in the instant case a sufficient representation of the scope of materials, proportions and amounts has not been set forth in order demonstrate that the unexpected results of record are more significant than the expected results of record and, ultimately, that the rejection is overcome by said showings.  

As to applicants’ arguments regarding the order of steps, it is maintained and reiterated that the Office’s position is not that it would be obvious to go from one step to two step.  Rather, the position is that it would have been obvious to have added the materials provided through Glasbrenner in any sequence. Thus, arrival at the intermediate of the claims followed by further development through 
The holdings of MPEP 2144.04IV.C. are maintained to have been appropriately applied. In the instant case the references recognition of including/mixing/incorporating the materials that are utilized into the preparations of its disclosures is sufficient to meet the necessary prerequisite evidence that the process steps of the instant concern are known.
	As to applicants’ arguments concerning predictability and expectation of success, it is held and maintained that the reference provides for successfully developed products. This evidence along with and supported by the holding laid out in the rejection above are sufficient in establishing the expectation of success upon rearranging the order of material selection and introduction as laid out in the position of obviousness above.
	The Office is not in a position to run experiments to demonstrate the outcome and success of the changes proposed. Sufficiency of the expectation of success is maintained to have been established in the preponderant evidence of record, and burden is rightly shifted to applicants to come forward with a commensurate in scope showing of new or unexpected results attributable to difference in the claims. At this time such a commensurate in scope showing of new or unexpected results attributable to difference in the claims has not been established in fact.
	As to arguments about modifying the references and the accompanying holding, the instant rejection is based on a single reference and the holdings referred to are not applicable because the fact situation is different. The rejection is not holding the modification of a compound or compounds to be obvious.  Rather, it is the position of the Office that it would have been obvious to have added the materials provided through Glasbrenner in any sequence. Thus, arrival at the intermediate of the claims followed by further development through sequential addition of materials to arrive at the ultimate product of the processes would have been within the skill of the ordinary practitioner in the art.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070.  The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765